IN THE SUPREME COURT OF TEXAS

                                 No. 04-0089

     IN RE  WILLIAM O. HAMMOND, TEXAS ASSOCIATION OF BUSINESS AND TEXAS
 ASSOCIATION OF BUSINESS AND CHAMBERS OF COMMERCE POLITICAL ACTION COMMITTEE
                                 ("BACPAC")

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relators' emergency motion for  temporary  stay,  filed  January
27, 2004, is granted.  The order dated January 14, 2004, in  Cause  No.  GN-
204-226, styled James Sylvester v. Texas Association of  Business,  et  al.,
in the 126th District Court of  Travis  County,  Texas,  is  stayed  pending
further order of this Court.

            Done at the City of Austin, this January 28, 2004.
                                  [pic]
                                  Andrew Weber, Clerk
                                  Supreme Court of Texas


                                  By Nancy J. Vega, Chief Deputy Clerk